June 18, 2010 DIRECT DIAL: 212.451.2333 EMAIL: SWOLOSKY@OLSHANLAW.COM BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Forward Industries, Inc. Preliminary Consent Solicitation Statement on Schedule 14A Filed by LaGrange Capital Partners, L.P. Dear Sir or Madam: The above-referenced Preliminary Consent Solicitation Statement has been filed on the date hereof.Please contact the undersigned at (212) 451-2333 if there are any questions or comments regarding this filing. Very truly yours, /s/ Steve Wolosky Steve Wolosky
